DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
The term “apart” in lines 8-9 need to change to “part”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 6 stand rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gostein et al. PCT Pub No. WO 2010/078303A2.
Regarding Independent Claim 1
Gostein et al. disclose a controllable system [Fig 2] {¶ (0021)} for shutting down a connection between photovoltaic panels [102s] {¶ (0023)}, wherein, a plurality of photovoltaic panels [102s] are connected in a series through a current transmission line [between 102s], and 
connecting cable] between two photovoltaic panels [102s] adjacent to each other; 
a signal processing system [400] {¶ (0049)}, a power supply system [110] {¶ (0048)}, 
a control circuit [410] {¶ (0051)} and 
an electronic switch element [330] {¶ (0049)} are arranged in the connector [300]; 
a signal generator [400] inputs a signal [310] {¶ (0049)} into the current transmission line [power line], and 
the signal processing system [400] separates the signal [310] into a first apart [power part] of the signal and a second apart [control part] of the signal [310]; 
the first part [power part] of the signal continues to be transmitted along the current transmission line to other connectors [102s] on the current transmission line [connecting cable], and 
the second part [power & control part] of the signal is divided into a control signal [(310) enable signal] and a power supply signal [from 320 to 400]; 
the control signal [310] passes through the control circuit [410] and controls the electronic switch element [330] to be turned on or off, and 
the power supply signal [105] {¶ (0004)} is transmitted to the power supply system [110] as a power source of the control circuit [410]; and 
the electronic switch element [330] is arranged on the current transmission line [connecting cable] {¶ (0049-0054)}.
Regarding Claim 6
Gostein et al. disclose the controllable system [Fig 2] {¶ (0021)} according to claim 1, wherein, the electronic switch element is a MOS tube [fets or Mosfets] {¶ (0060, 0071-0071)}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 stand rejected under 35 U.S.C. 103 as being unpatentable over Gostein et al. PCT Pub No. WO 2010/078303A2 as applied to claim 1 above, and further in view of Robbins Pub No. US 2016/0164457.
Regarding Claim 2
Gostein et al. disclose the controllable system [Fig 2] {¶ (0021)} according to claim 1 {¶ (0049-0054)}.
Gostein et al. fail to disclose the connector is provided with a high frequency signal bypass circuit connected in parallel to the electronic switch element.
However, Robbins disclose a connector [Fig 2, (21 with terminals 22 & 23)] {¶ (0030)} is provided with a high frequency signal bypass [28] {¶ (0030)} circuit connected in parallel to the electronic switch element [29] [¶ (0030)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Gostein et al. and Robbins to have a .
Claim 3 stand rejected under 35 U.S.C. 103 as being unpatentable over Gostein et al. PCT Pub No. WO 2010/078303A2 as applied to claim 1 above, and further in view of Dunton et al. Pub No. US 2015/0061409.
Regarding Claim 3
Gostein et al. disclose the controllable system [Fig 2] {¶ (0021)} according to claim 1 {¶ (0049-0054)}.
Gostein et al. fail to disclose the connector is provided with an overvoltage protection circuit connected in parallel to the electronic switch element.
However, Dunton et al. disclose a connector [Fig 14, (with terminals 1401 & 1402)] {¶ (0091)} is provided with an overvoltage protection circuit [1407] {¶ (0090)} connected in parallel to the electronic switch element [1406] {¶ (0088-0091)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Gostein et al. and Dunton et al. to avoid overvoltage condition by keeping each module below a maximum operating range.
Claim 7 stands rejected under 35 U.S.C. 103 as being unpatentable over Gostein et al. PCT Pub No. WO 2010/078303A2 as applied to claim 1, and further in view of MaCracken et al. Patent No. US 10038317.
Regarding Claim 7
Gostein et al. disclose the controllable system [Fig 2] {¶ (0021)} according to claim 1{¶ (0049-0054)}.
Gostein et al. fail to disclose an external structure of the connector is provided with one positive plug and one negative plug.
However, McCracken et al. disclose connectors for easy plug and play installations {Col. 6, (L59-L60)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Gostein et al. and MacCracken et al. for easy installation, connecting and disconnecting.
Allowable Subject Matter
Claims 4-5 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        


/Nguyen Tran/Primary Examiner, Art Unit 2838